Citation Nr: 1524815	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-355 15	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a jaw disorder, claimed as grinding teeth (bruxism) with muscle pain.

2.  Entitlement to service connection for a genitourinary disorder, claimed as epididymitis and/or hernia.

3.  Entitlement to an initial compensable rating for residuals of a right wrist scaphoid fracture.

4.  Entitlement to an initial compensable rating for gastritis.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has since moved, and jurisdiction over the claim is currently with the RO in Denver, Colorado.

This appeal was processed using the VBMS paperless claims processing system.

The issue(s) of entitlement to service connection for a genitourinary disorder and entitlement to an initial compensable rating for gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bruxism with incisal wear and muscle pain had its onset during his active service.  

2.  For the entire appeal period, the Veteran's right wrist has been shown to result in painful but otherwise non-compensable limitation of motion; dorsiflexion less than 15 degrees, palmar flexion limited in line with the forearm or less, and ankylosis were not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bruxism with incisal wear and muscle pain have been met.  38 U.S.C.A. § 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).

2.  For the entire appellate period, the criteria for a 10 percent rating, but no higher, for right wrist disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Regarding the Veteran's claim of entitlement to service connection for a temporomandibular disorder, the decision below represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's procedural duties is nonprejudicial, and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).

As concerning his claim for a higher initial rating for his service-connected residuals of a right wrist fracture, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a letter dated in August 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA medical reports, and private treatment records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any additional post-service treatment, any other records, or any additional evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

Moreover, in November 2011, he was provided a VA Compensation and Pension examination to determine the severity of his right wrist condition.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination report contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides the relevant findings for rating the Veteran's service connected right wrist issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's right wrist disability since the November 2011 VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Rather, the Veteran has consistently reported the same symptomatology associated with his right wrist disability, including pain, stiffness, weakness, difficulty weight bearing, limited motion, and interference with employment, throughout the appellate period.  See, e.g., September 2011 Statement in Support of Claim (VA Form 21-4138); November 2011 VA Examination Report; May 2012 Notice of Disagreement; December 2013 Substantive Appeal (VA Form 9).  In the absence of evidence of additional or increasing symptoms, the VA examination is not "old" merely because it was conducted more than 3 years prior to this decision; rather, as noted, the law does not dictate automatic re-examination merely because of the passage of time.  See 38 C.F.R. § 3.327(a); Palczewski, 21 Vet. App. 174; VAOPGCPREC 11-95.  Accordingly, further examination is not warranted.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Service Connection

The Veteran asserts that he suffers from a temporomandibular joint disorder manifested by tooth grinding and mandibular muscle pain, which had its onset during his active service.  

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

Based on the evidence of record, the Board finds that service connection is warranted for a temporomandibular disorder, diagnosed as bruxism, with incisal wear and muscle pain.  

In this regard, the Veteran was diagnosed during his active service with a temporomandibular disorder and bruxism.  See August 2006 Dental Treatment Records (diagnosing "muscle pain related to grinding" and issuing mouthguard to wear for his diagnosed bruxism); May 2011 Report of Medical Assessment (noting on separation examination that the Veteran reported grinding his teeth, and reflecting the separation examiner's assessment of a temporomandibular disorder (TMD) for which he used a prescribed mouthguard).  See also Dorland 's Illustrated Medical Dictionary 257 (32d ed. 2012) (defining "bruxism" as "involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movement of the mandible that could lead to occlusal trauma), usually during sleep, sometimes leading to occlusal trauma").  Additionally, the May 2011 VA dental examiner found that the Veteran has "slight incisal wear of the cusp tips of teeth #6, 11, 22 and 27 . . . as a result of his teeth grinding."  

The Veteran has additionally reported, as he is competent to do, a continuity of symptomatology of tooth grinding and temporomandibular muscle pain during and since his active service.  See September 2011 Statement in Support of Claim (VA Form 21-4138); May 2012 Notice of Disagreement; December 2013 Substantive Appeal (VA Form 9).  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a layperson is competent to report symptoms of pain and regarding matters of which he has firsthand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994).  And the Board finds his assertions to be credible, as they are consistent with and supported by the other evidence of record.  

Therefore, as there is no evidence to the contrary, the Board finds that the evidence of record supports a finding of entitlement to service connection for bruxism, with incisal wear and muscle pain. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



III. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As the period under review for this claim relates back to the effective date of service connection, which is the day following his separation from active service, consideration of the one-year period prior to the date of claim is not warranted in this case. 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the factors discussed in the preceding paragraph, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Veteran's right wrist scaphoid fracture residuals of a right wrist has been assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, which pertains to limitation of motion of the wrist.  

Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  The Board notes that separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2014).   

The Veteran asserts that his right wrist disability is productive of symptoms including pain, stiffness, weakness, difficulty weight bearing, limited motion, and interference with employment, and thus warrants an increased initial rating.  See, e.g., September 2011 Statement in Support of Claim (VA Form 21-4138); November 2011 VA Examination Report; May 2012 Notice of Disagreement; December 2013 Substantive Appeal (VA Form 9).

On VA examination in November 2011, the Veteran reported painful, limited motion of the right wrist, especially following repetitive motion.  He described flare-ups during which he had to avoid using his hand "and rest it."  On examination, there was tenderness to deep palpitation over the right scaphoid.  Range of motion testing revealed 0 to 70 degrees of dorsiflexion, 0 to 65 degrees of palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 20 degrees of radial deviation, without additional limitation following repetitive motion.  The examiner diagnosed right scaphoid fracture with right wrist pain.  The examiner further noted that the right wrist disability resulted in occupational impairment due to decreased manual dexterity, difficulty with lifting and carrying due to pain, and difficulty performing repetitive tasks including typing, which was required for his job.  

Because the above evidence reflects that the Veteran's right wrist disability is productive of pain on motion, the Board finds that a higher 10 percent rating is warranted based on limitation of motion for the entire appellate period.  See 38 C.F.R. § 4.71a, DC 5215.  See also 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  This is the maximum rating that may be signed his wrist based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5215.  Thus, consideration of the DeLuca criteria, including whether there is additional limitation during flare-ups, is not warranted.  See Johnston, 10 Vet. App. at 85.  The VA examination report shows that the Veteran has not had ankylosis of either wrist, and he has not stated and there is no evidence suggesting that ankylosis or immobilization has occurred at other times.  Accordingly, separate or higher ratings are not warranted under DC 5214 for ankylosis of the wrist.  See 38 C.F.R. § 4.71a.  The Veteran has not been diagnosed with any other pathology of the wrist.  Accordingly, no other diagnostic code is applicable.  

As there is no evidence or assertion of unemployability related to any disability during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral of the Veteran's right wrist disability for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's right wrist disability is manifested by pain and limitation of motion, with reported stiffness, weakness, fatigability, and pain increasing during flare-ups.  These manifestations are contemplated by DC 5215 (limitation of motion of the wrist), and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  The fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms or examples of functional impairment are specifically described in DC 5215, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that a wide range of symptomatology and functional impairment is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Moreover, as already noted, sections 4.40 and 4.45 also show that symptoms such as pain, fatigability, incoordination, and weakness are contemplated by the rating criteria, including in terms of how they affect daily functioning.  See DeLuca, 8 Vet. App. at 206-07.  

Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, no examiner or treating clinician has indicated that the Veteran's arthritis is exceptional or unusual, and his reported symptoms and functional impairment are not otherwise so severe or unusual as to bring them outside the range of the schedular criteria.  For example, difficulty lifting, carrying, or typing does not on its face appear unusual in the context of residuals of a wrist fracture.  Accordingly, the first step of the inquiry is not satisfied.  In light of this finding, whether "related factors" are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Service connection for bruxism, with incisal wear and muscle pain, is granted.

Entitlement to an initial rating of 10 percent, but no higher, for right wrist scaphoid fracture residuals is granted, subject to the law governing payment of monetary benefits.  


REMAND

While the Board sincerely regrets the delay, the remaining claims on appeal must be remanded for further development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Specifically, new VA examinations are necessary in order for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also C.F.R. §§ 3.159(c)(4), 3.326(a) (2014).

In this regard, as concerning his claim of entitlement to service connection for a genitourinary disorder, claimed as epididymitis and/or hernia, the November 2011 VA examination report, which determined that there was no current genitourinary disorder, fails to consider the Veteran's in-service genitourinary pathology or his competent reports of continuing intermittent flare ups of symptoms occurring since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Additionally, the VA examination report is internally inconsistent, as the examiner noted that the course of the claimed disorder was "[i]ntermittent w[ith] remissions" and that the Veteran experienced both an in-service injury and post-service recurrence, but failed to identify any recurring pathology or explain why a current diagnosis was not possible.  See McClain v. Nicholson, 21 Vet. App. 319 (2008) (finding that the current disability requirement is met when the criteria for a disability is met at any point during the pendency of the appeal).  See also Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that an examination during a remission phase was inadequate because it did not "accurately reflect the elements of the present disability").  

Accordingly, as the portion of the November 2011 examination report concerning his claimed genitourinary disorder is inadequate, a new examination is warranted to determine the precise nature of his reported recurring symptomatology, and if there is a relationship between any diagnosed pathology and his military service.  

With regard to his claim of entitlement to an initial compensable rating for his gastritis, the November 2011 VA examination report fails to adduce sufficient findings to allow the board to make a decision on this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (reflecting that an examination is inadequate if it fails to describe the disability in sufficient detail); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Specifically, the only symptom of the Veteran's service-connected gastritis noted by the November 2011 VA examiner is "stomach issues."  Such a non-specific and generic description of the manifestations of the Veteran's service-connected disability renders the examination report inadequate to decide the claims.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Additionally, it is unclear whether the November 2011 VA examiner actually performed any diagnostic testing, and the examiner specifically stated that no medical or other records pertaining to the claim were reviewed in conjunction with the examination.  

Accordingly, because the portion of the November 2011 examination report evaluating the Veteran's service-connected gastritis is entirely inadequate, a new examination is required to assess the current severity of this disability.   

Finally, as the case must be remanded for the foregoing reasons, any additional outstanding records of VA treatment or evaluation, and any recent relevant private treatment records that the Veteran identifies, should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Obtain all outstanding records of VA treatment and associate them with the electronic claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) concerning his asserted genitourinary disability, claimed as epididymitis and/or hernia.  The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner(s).  The examination report(s) must reflect that such a review was undertaken.

All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner(s) should identify all current genitourinary disorders found to be present.

For each identified disorder, the examiner should provide an opinion as to whether it is as likely as not (50% probability or greater) that any genitourinary disorder had its clinical onset during active service or is related to any in-service, disease, event, or injury, to specifically include his in-service diagnoses of hernia and epididymitis.

In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the examiner is asked to specifically consider and address the Veteran's reports of recurrent post-service symptoms.  See September 2011 Statement in Support of Claim (VA Form 21-4138); November 2011 VA Examination Report; May 2012 Notice of Disagreement.

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, taking into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptomatology.  If the examiner is unable to provide an opinion without resort to speculation, the examiner must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected gastritis.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, as well as the presence or absence of any nodular lesions, eroded or ulcerated areas, or hemorrhages.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner is also asked to comment on any resulting functional impairment caused by the service-connected gastritis, including the impact of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


